AO 245B (Rev. 09/ 19)    Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)        USDSSDNY
                         Sheet I



                                            UNITED STATES DISTRICT
                                                           Southern District of New York
                                                                                )
               UNITED STATES OF AMERICA                                         )
                                    V.                                          )
                        LORENZO ALMANZAR                                        )
                                                                                        Case Number: 19 CR 919 (KMW)
                                                                                )
                                                                                )       USM Number: 87296-054
                                                                                )
                                                                                )        James Roth, Esq . (AUSA Jarrod Schaeffer)
                                                                                )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)             1-30 (one through 30)
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                                Offense Ended
26 USC 7206(2)                      Aiding and Assisting the Preparation of False and                               4/30/2017         1-30

                                         Fraudulent Tax Returns



       The defendant is sentenced as provided in pages 2 through               _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s)      all open                                 Dis         Ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution ,
the defenciant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                  6/30/2021
                                                                               Date of Imposition of Judgment




                                                                               Signature of Judge




                                                                                                           KIMBA M. WOOD, U.S.D .J.
                                                                              Name and Title of Judge



                                                                               Date
AO 245B (Rev. 09/19) Judgment in Crimin al Case
                     Sheet 2 - Imprisonment

                                                                                                      Judgment -   Page     2   of   7
 DEFENDANT: LORENZO ALMANZAR
 CASE NUMBER: 19 CR 919 (KMW)

                                                             IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  30 months on each count, all to run concurrently.




      !ti   The court makes the following recommendations to the Bureau of Prisons:
            The Court recommends to the Bureau of Prisons that the defendant be designated to a
            facility within the Northeast corridor, so that his family may visit.




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at     - - - - -- - - - -
                                                   D a.m.       D p.m.       on

            D as notified by the United States Marshal.

      !ti   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            ~ before 2 p.m. on          8/9/2021
            D as notified by the United States Marshal.
            D   as notified by the Probation or Pretrial Services Office.



                                                                   RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                      to

at _ _ _ _ _ _ __ __ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                            By
                                                                                               DEPUTY UNITED ST ATES MARSHAL
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                          Judgment-Page -   -=-- of   ---=-----
DEFENDANT: LORENZO ALMANZAR
CASE NUMBER: 19 CR 919 (KMW)
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

     1 year on each count, all to run concurrently.




                                                       MANDATORY CONDITIONS
I.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check if applicable)
4.      D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution . (check if applicable)
5.       D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S .C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                              Judgment- Page _ _ _ _ _ of _ _ _ _ __
DEFENDANT: LORENZO ALMANZAR
CASE NUMBER: 19 CR 919 (KMW)

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision . These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view .
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
10. You must not own, possess, or have access to a frrearm, ammunition, destructive device, or dangerous weapon (i .e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S . probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Sup ervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
                                                                                                               ------------
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3D - Supervised Release
                                                                                           Judgment-Page   _ 5,,___   of   7
DEFENDANT: LORENZO ALMANZAR
CASE NUMB ER: 19 CR 919 (KMW)

                                          SPECIAL CONDITIONS OF SUPERVISION
 The standard and mandatory conditions of supervision apply, along with the following special conditions:

 You must participate in an outpatient mental health treatment program approved by the United
 States Probation Office . You must continue to take any prescribed medications unless otherwise
 instructed by the health care provider. You must contribute to the cost of services rendered based
 on your ability to pay and the availability of third-party payments. The Court authorizes the
 release of available psychological and psychiatric evaluations and reports, including the
 presentence investigation report, to the health care provider.

 You shall submit your person , and any property, residence, vehicle, papers , computer, other
 electronic communication, data storage devices, cloud storage or media, and effects to a search
 by any United States Probation Officer, and if needed, with the assistance of any law
 enforcement. The search is to be conducted when there is reasonable suspicion concerning
 violation of a condition of supervision or unlawful conduct by the person being supervised.
 Failure to submit to a search may be grounds for revocation of release . You shall warn any other
 occupants that the premises may be subject to searches pursuant to this condition . Any search
 shall be conducted at a reasonable time and in a reasonable manner.

 You must provide the probation officer with access to any requested financial information .

 You must not incur new credit charges or open additional lines of credit without the approval of
 the probation officer unless you are in compliance with the installment payment schedule.

 The defendant shall be supervised by the district of residence .
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                                      Judgment -   Page   --'6"--_ of         7
 DEFENDANT: LORENZO ALMANZAR
 CASE NUMBER: 19 CR 919 (KMW)
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment             Restitution                        Fine                      AVAA Assessment*                   JVT A Assessment* *
 TOTALS            $    3,000.00             $721,296                         $                         $                                  $



 D The determination of restitution is deferred until              -----
                                                                                    . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid .

 Name of Payee                                                            Total Loss***                 Restitution Ordered               Priority or Percentage
  IRS                                                                              $721,296.00                       $721,296 .00




TOTALS                                $   ______    ___
                                               721,296.00       ...:.._                  $
                                                                                             --------'----
                                                                                                            721,296.00


D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to I 8 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to I 8 U .S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the                   D fine        D restitution.
      D the interest requirement for the            D fine                D restitution is modified as follows:

* Amy,_ Vicky1 ~n~ Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No.                             115-299.
** Justice for v1ct1ms of Trafficking Act of2015 , Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A I IO I IOA                          and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.                                        '    '        '
AO 245B (Rev . 09/ 19)   Judgment in a Criminal Case
                         Sheet 6 - Schedule of Payments

                                                                                                           Judgment -   Page   _ .,_
                                                                                                                                 7_    of
 DEFENDANT: LORENZO ALMANZAR
 CASE NUMBER: 19 CR 919 (KMW)

                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows :

 A     ~      Lump sum payment of$           3,000 .00          due immediately, balance due

              D     not later than                                  , or
              D     in accordance with     D C,       D    D,   D    E, or    O F below; or
 B     D Payment to begin immediately (may be combined with                  oc,      0 D,or      D F below); or
 C     O      Payment in equal        _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                             (e.g. , months or y ears), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal             _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                             (e.g. , months or years), to commence _ _ _ _ _ (e. g. , 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E     O      Payment during the term of supervised release will commence within _ _ _ _ _ (e.g. , 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant ' s ability to pay at that time ; or

 F     liZ]   Special instructions regarding the payment of criminal monetary penalties:
              Restitution payments shall be made to the Clerk of the Court, for disbursement to the victims. Restitution shall be
              made in monthly installments of 20% of the defendant's gross monthly income, over a period of supervision to
              commence 30 days after his release from custody. While serving the term of imprisonment, you
              shall make installment payments toward your restitution obligation and may do so through the BOP IFRP.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




0      Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                Joint and Several                 Corr~sponding_ Payee,
       (including defendant number)                         Total Amount                    Amount                           1f appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
(5) fine r.rincipal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
prosecut10n and court costs.
